Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/08/21. Claims 1-9 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A flash memory cell with body-tied fins, comprising: an active region disposed on a substrate; a plurality of fin structures each having an elongate shape and disposed on a surface of the active region, wherein the plurality of fin structures is arranged in parallel; and a floating gate comprising a dispersed structure, wherein the dispersed structure 1s configured to be at a predetermined location along the elongated shape, wherein the dispersed structure is disposed on a top surface and two opposing sidewalls of each of the plurality of fin structures; wherein the dispersed structure further comprises a plurality of stacked layers parallel to the substrate and spaced evenly apart; wherein two adjacent fin structures of the plurality of fin structures share one dispersed structure; wherein a coupling ratio between a control gate and the floating gate is increased in the flash memory cell; wherein a number of the plurality of fin structures is at least two; wherein a number of evenly spaced stacked layers in the dispersed structure of one of the two fin structures is different from a number of evenly spaced stacked layers in the dispersed structure of another of the two fin structures; and wherein the number of evenly spaced stacked layers associated with one fin structure is four, and the number of evenly spaced stacked . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Xu (US 20200013896 A1) discloses a semiconductor device including a gate-all-around field-effect transistor (GAA FET) based non-volatile memory device, comprising: isolated channels including tunnel dielectric material disposed around gate-all-around field effect transistor (GAA FET) channels; at least one floating gate including at least one portion of first gate material encapsulating at least one of the isolated channels; a dielectric layer conformally formed around the at least one portion of first gate material; and a control gate including a second gate material encapsulating be dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813